Citation Nr: 0505534	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine 
myopathy, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for arthrotomy of the 
left knee secondary to chondromalacia, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased rating for postoperative 
realignment, extension mechanism of the right knee, currently 
evaluated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1972 to July 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied increased ratings for lumbosacral 
spine myopathy, arthrotomy of the left knee secondary to 
chondromalacia, and postoperative realignment, extension 
mechanism of the right knee.  

In a decision entered in September 1999, the RO granted the 
veteran's claim for a total (100 percent) compensation rating 
based upon individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's lumbosacral spine myopathy is not 
manifested by more than moderate limitation of motion or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; nor is productive of more than a 
moderate lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

3.  The veteran's left knee disability is symptomatic and 
manifested by arthritis; it is not productive of more than 
slight subluxation or lateral instability, flexion of the leg 
limited to less than 60 degrees, extension of the leg limited 
to more than 10 degrees, or dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain and effusion into the joint.

4.  The veteran's right knee disability symptomatic and 
manifested by arthritis; it is not productive of any 
subluxation or lateral instability, flexion of the leg 
limited to less than 60 degrees, extension of the leg limited 
to more than 5 degrees, or dislocation of the semilunar 
cartilage of the knee with frequent episodes of "locking," 
pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral spine myopathy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5295, and 5235-5243 (effective September 26, 
2003).   

2.  The criteria for a rating in excess of 20 percent for 
arthrotomy of the left knee secondary to chondromalacia have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261; VAOPGCPREC 
23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  

3.  The criteria for a rating in excess of 10 percent for 
postoperative realignment, extension mechanism of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261; VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  
   




  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 1998 and September 1999 rating 
decisions; the September 1999 Statement of the Case; the July 
2003 and May 2004 Board Remands; the August 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for increased ratings for 
lumbosacral spine myopathy, arthrotomy of the left knee 
secondary to chondromalacia, and for postoperative 
realignment, extension mechanism of the right knee, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the veteran's claims.  Further, letters from the RO to the 
veteran dated June 2002, November 2002, and August 2003 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for increased ratings for lumbosacral spine myopathy, 
arthrotomy of the left knee secondary to chondromalacia, and 
for postoperative realignment, extension mechanism of the 
right knee, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in August 1998, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the August 1998 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for increased 
ratings for lumbosacral spine myopathy, arthrotomy of the 
left knee secondary to chondromalacia, and for postoperative 
realignment, extension mechanism of the right knee, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by June 2002, November 2002, and August 2003 letters 
and asked him to identify all medical providers who treated 
him for lumbosacral spine myopathy, arthrotomy of the left 
knee secondary to chondromalacia, and for postoperative 
realignment, extension mechanism of the right knee.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
July 1997 and in June 2004.  The Board has also obtained VA 
records of outpatient treatment.  The Board finds that this 
evidence provides sufficient findings upon which to determine 
entitlement to increased ratings for the veteran's 
disabilities.  There is no duty to provide another 
examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran has been service connected for lumbar spine 
myopathy and been rated at 20 percent since September 1995.  
He has been service connected for arthrotomy of the left knee 
secondary to chondromalacia, and rated at 20 percent since 
July 1978.  Finally, he has been service connected for 
postoperative realignment, extension mechanism of the right 
knee, and rated at 10 percent since September 1995.  In 
decisions dated June 1996 and December 1997, the RO continued 
these ratings without objection from the veteran.  However, 
after the RO continued the ratings in an August 1998 
decision, the veteran filed a Notice of Disagreement.  

The veteran sought treatment from Dr. T.C.B. in July 1996.  
Dr. T.C.B. reported that the veteran had crepitus of both 
knees with limited flexion to 95 degrees, minus 10 degrees of 
extension of the left knee, and minus 5 degrees of extension 
of the right knee.  He also reported that the veteran's low 
back condition limited his lateral flexion to 45 degrees 
bilaterally.  Forward flexion was limited to 45 degrees and 
extension was limited to only 5 degrees beyond the 180 degree 
plane.  Straight leg raising was positive on the right at 60 
degrees and on the left at 45 degrees.  Dr. T.C.B. did not 
have the benefit of having examined x-rays.   

The veteran underwent a VA orthopedic examination in July 
1997.  The clinician noted that the veteran wore braces on 
both knees but that his orthopedic surgeon was unsure whether 
they were necessary.  An X-ray examination revealed very mild 
changes of arthritis in both knees.  Upon examination, the 
veteran had no swelling or fluid in the knee joints.  He had 
full range of motion in both knees without pain.  Knee jerk 
was within normal limits.  He was able to stand erect and 
forward flex to the point where he could almost touch his 
toes.  Lateral motion and extension of the lumbar spine was 
within normal limits.  

The clinician opined that the veteran had no physical 
disabilities.  X-rays revealed some degenerative disease of 
both knees with arthritis and some mild narrowing of the 
spine, none of which appear to be significant from an 
orthopedic standpoint.  

The veteran underwent arthroscopic surgery on his left knee 
in March 1999, and on his right knee in April 1999.  He also 
had x-rays of his lumbosacral spine taken in March 1999.  The 
x-rays failed to reveal any evidence of abnormalities or 
deformities.  There was no evidence of malalignment.  The 
intervertebral disk spaces were well maintained.  There were 
minimal hypertrophic degenerative changes.     
 
The case came before the Board in July 2003 and in May 2004.  
In July 2003, the Board remanded the claim in order to comply 
with the VCAA.  In May 2004, the Board remanded the claim due 
to changes in the rating schedule and for a more recent VA 
orthopedic examination.  

The veteran underwent the VA examination in June 2004.  He 
complained that both of his knees collapse, sometimes as 
often as once a month, sometimes once every two to three 
months.  When asked which knee usually collapses, the veteran 
stated that the right knee is more severe.  He could not 
remember the last time either knee collapsed.  He wears knee 
braces continually.  The veteran also complained of pain in 
his lower back when bending from the waist.  The pain does 
not radiate, but stays in the L4-L5 area.  

Upon examination, the veteran walked with a normal gait.  
Examination of the lumbar spine revealed no evidence of 
muscle spasm on either side of L2, L3, L4, L5, or S1.  The 
veteran did complain (except when distracted) when the 
clinician applied pressure over the midline.  Forward flexion 
was difficult to evaluate.  On one occasion, the veteran 
could forward flex to 45 degrees.  On another occasion, he 
could forward flex to 80 degrees.  Extension measured from 0 
to 20 degrees.  Left lateral flexion measured to 25 degrees 
and right lateral flexion measured to 30 degrees.  Left and 
right lateral rotation measured to 30 degrees.  None of the 
measurements are totally consistent, and the veteran states 
that he stops whenever he feels discomfort.  The clinician 
considered the range of motion evaluation unreliable.  

Examination of the right knee revealed that there is no 
effusion in the joint.  Range of motion was 0 to 140 degrees 
in a sitting position.  When standing, he can flex to 
approximately 100 degrees.  The patella is freely mobile and 
moves without pain.  There is no fluid in the joint.  

The left knee shows a range of motion from 0 to 140 degrees 
while standing or sitting.  The patella is freely mobile.  
There was no evidence of fluid or instability.  The veteran 
stated that he was unable to do a deep knee-bend; however, 
with his hand against the end of the table, he could do a 
deep knee-bed and come back to at least touching the edge of 
the table for stability.  There was no noise, grading, or 
popping in the joints.  

X-rays of the lumbosacral spine revealed a mild wedging body 
at L1.  They also showed degenerative spondylosis with spurs 
throughout, and slight narrowing of disk at L4-5.  X-rays of 
the veteran's knees showed mild osteoarthritis with some 
narrowing of the medial joint compartments; loose body 
overlapping the lateral margin of the left tibial plateau.  

The clinician ultimately found that with regards to the 
veteran's spine, there were minimal changes of range of 
motion or loss of function.  The x-rays, however, indicated 
degenerative spondylosis with spurs throughout the lumbar 
spine.  These spurs clearly are capable of producing pain 
that the clinician found difficult to evaluate.  In regards 
to the veteran's knees, the clinician diagnosed minimal 
osteoarthritis.  He noted that there was relatively normal 
range of motion and no evidence of instability or effusion 
into the joints.  

The clinician also responded to questions posed to him in the 
May 2004 Board Remand.  He opined that the veteran's 
disabilities do not involve the muscles or nerves, only the 
joint structures.  He also opined that the disabilities do 
not cause the veteran to suffer from excessive fatigability 
or incoordination.  With regards to subjective complaints of 
pain, the clinician found that they are impossible to 
evaluate because of the veteran's psychiatric disorder.   

The claims file also includes VA outpatient records.  Many of 
them solely address the veteran's psychiatric conditions, but 
there are a few that address the disabilities currently on 
appeal.  The Board notes that upon examination in June 2002 
and in January 2003, the veteran was able to touch his toes 
without bending the knees, though he was unable to squat all 
the way down, and he needed to hold onto furniture in order 
to recover.  The Board notes that in April 2003, just prior 
to the veteran's left knee arthroscopy, he achieved a range 
of motion of 5 to 125 degrees (albeit with pain).  The Board 
further notes that between the years 2000-2004, the veteran 
was occasionally asked to assess the pain in his knees and 
lower back.  The veteran usually indicated that the pain was 
7-8 out of 10.       

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  However, as discussed below, service connection is 
not in effect for degenerative disc disease or intervertebral 
disc syndrome of the lumbosacral spine.  

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003), effective 
September 26, 2003.  The General Rating Formula for Diseases 
and Injuries of the Spine provides for assignment of a 40 to 
100 percent evaluation for unfavorable ankylosis of the 
spine. Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are rated separately, under an 
appropriate diagnostic code. The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a 40 percent rating for severe limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 10 percent rating for a slight limitation of 
motion. 

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A 0 percent rating is warranted for slight 
subjective symptoms.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (as 
effective prior to September 26, 2003)), a separate rating of 
10 percent is warranted for a demonstrable deformity of a 
vertebral body.  However, as service connection is not in 
effect for a spinal cord injury or a vertebral fracture, 
Diagnostic Code 5285 is not applicable.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.   

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

The 10 and 20 percent evaluations based on X-ray evidence 
noted above may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003.  With 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261.  Hence, if a 
claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
  
The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.   38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Analysis

Lumbosacral spine myopathy
As noted under the law and regulations above, during the 
pendency of the veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities have twice been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran's lumbosacral spine myopathy is currently rated 
20 percent based upon Diagnostic Codes 5299-5295.  Based on 
these rating codes, in effect prior to September 26, 2003, a 
20 percent rating is warranted for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

The Board notes, that in order to obtain a rating in excess 
of 20 percent, the veteran must show that he suffers from a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (pursuant to Diagnostic 
Code 5295); or severe limitation of motion (pursuant to 
Diagnostic Code 5292).  A rating in excess of 20 percent is 
also warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine; forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine (pursuant to 
Diagnostic Codes 5235-5243, effective September 26, 2003).  

Recent VA outpatient records reveal that in June 2002 and in 
January 2003, the veteran was able to touch his toes without 
bending the knees.  This is indicative of the fact that the 
veteran's forward flexion showed no limitation of motion.  At 
his June 2004 VA examination, the veteran walked with a 
normal gait and there was no evidence of muscle spasm in the 
low back region (either side of L2, L3, L4, L5, or S1).  When 
measuring the veteran's range of motion, the clinician 
admitted that it was difficult to evaluate due to 
inconsistent measurements taken when the veteran was 
distracted versus when he was not distracted.  However, the 
examination showed that he could achieve forward flexion to 
80 degrees; extension to 20 degrees; left lateral flexion to 
25 degrees; right lateral flexion to 30 degrees; and left and 
right lateral rotation to 30 degrees.  This represents a very 
slight limitation of motion (not a "marked" limitation as 
required for a 40 percent rating under Diagnostic Code 5295; 
nor is forward flexion limited to 30 degrees or less as 
required by Diagnostic Code 5293).  

The Board further notes that there is no evidence that the 
veteran's lumbosacral strain is severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Finally, in regards to DeLuca criteria, the June 2004 VA 
clinician opined that the veteran's lumbosacral spine 
myopathy does not cause the veteran to suffer from excessive 
fatigability or incoordination.  There is no medical evidence 
to show that there is any additional loss of motion of the 
lumbar spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 20 percent.
  
The Board notes that Dr. T.C.B. found limitation of forward 
flexion in July 1996.  However, that examination is over 
eight years old.  Furthermore, a VA orthopedic examination 
conducted one year later revealed that the veteran was almost 
able to touch his toes.  Lateral motion and extension of the 
lumbar spine was within normal limits.  The VA examiner noted 
mild narrowing of the spine, but no significant disability.  
When considering the relevant medical evidence in toto, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran's low back disability is 
manifested by more than moderate limitation of motion of the 
lumbar spine or findings that more nearly approximate the 
degree of lumbar spine motion loss required for a rating in 
excess of 20 percent.

As noted above, since service connection is not in effect for 
a spinal cord injury or a vertebral fracture, a separate 
rating of 10 percent is not warranted for a demonstrable 
deformity of a vertebral body under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (as effective prior to September 26, 
2003).  The Board also again notes that service connection is 
not in effect for degenerative disc disease or intervertebral 
disc syndrome of the lumbosacral spine.  Thus, the 
regulations pertaining to the disc disease are not 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 and 
amendments to those rating criteria found in 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  The Board parenthetically notes that 
there is very little evidence of symptomatic degenerative 
disc disease of the lumboscaral spine and no objective 
findings consistent with more than moderate intervertebral 
disc syndrome.

In sum, the veteran's lumbosacral spine myopathy is not 
manifested by more than moderate limitation of motion or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; nor is productive of more than a 
moderate lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Accordingly, the 
criteria for a rating in excess of 20 percent for lumbosacral 
spine myopathy have not been met.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295, and 5235-5243 
(effective September 26, 2003).   

As the preponderance of the evidence is against the claim for 
a rating in excess of 20 percent for a lumbosacral spine 
myopathy, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Knees
The veteran is currently rated at 10 percent for his right 
knee and 20 percent for his left knee.

At the veteran's June 2004 VA examination, the clinician 
found that there was no effusion in the veteran's right knee.  
He also had full range of motion from 0 to 140 degrees.  
There was also no evidence of instability; there was no fluid 
in the joint; and the patella was freely mobile and moved 
without pain.      

Upon examination of the left knee, the clinician found that 
the veteran had full range of motion.  There was no evidence 
of effusion or instability.  There was no fluid in the joint, 
and the patella was freely mobile and moved without pain.  
The clinician also noted that with the veteran's hand against 
the end of the table, he could do a deep knee-bed and come 
back to at least touching the edge of the table for 
stability.  There was no noise, grading, or popping in the 
joints.  

Once again, the Board notes that Dr. T.C.B. reported in July 
1996 that the veteran had crepitus of both knees with limited 
flexion to 95 degrees and that he lacked 10 degrees being 
able to fully extend the left knee and 5 degrees being able 
to fully extend the right knee.  However, that examination is 
over eight years old.  Furthermore, a VA orthopedic 
examination conducted one year later revealed that the 
veteran had no swelling or fluid in the knee joints.  He had 
full range of motion in both knees without pain.  Knee jerk 
was within normal limits.  X-ray findings revealed very mild 
changes of arthritis.  The clinician opined that the veteran 
had no physical disabilities with the exception of some 
degenerative disease of both knees with arthritis, which did 
not appear to be significant from an orthopedic standpoint.  

The medical evidence shows that the veteran's left knee 
disability is not manifested by more than slight subluxation 
or lateral instability, flexion of the leg limited to less 
than 60 degrees, extension of the leg limited to more than 10 
degrees, or dislocation of the semilunar cartilage of the 
knee with frequent episodes of "locking," pain and effusion 
into the joint.  The current 20 percent rating takes into 
account slight instability and arthritis with painful motion.  
See VAOPGCPREC 23-97, VAOPGCPREC 9-98, regarding separate 
ratings for instability and arthritis with limited and/or 
painful motion.  There is no compensable limitation of 
flexion or limitation of extension that is more than 10 
percent disabling; thus, consideration of VAOPGCPREC 9-2004, 
which allows for separate ratings for limitation of extension 
and limitation of flexion of a knee, is not warranted.  With 
consideration of all of the relevant evidence of record, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 20 percent for arthrotomy of the left 
knee secondary to chondromalacia.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261.
 
The medical evidence shows that the veteran's right knee 
disability is not manifested by any subluxation or lateral 
instability, flexion of the leg limited to less than 60 
degrees, extension of the leg limited to more than 5 degrees, 
or dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint.  Since there is no instability or subluxation, 
separate ratings under VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
are not warranted.  There is no compensable limitation of 
flexion or limitation of extension that is more than 10 
percent disabling.  Thus, as with the left knee, separate 
compensable ratings for limitation of extension and flexion 
of the right knee under VAOPGCPREC 9-2004 are not warranted.  
Accordingly, the criteria for the assignment of an increased 
rating in excess of 10 percent for postoperative realignment, 
extension mechanism of the right knee have not been met.  38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261; VAOPGCPREC 9-2004.   

In addressing the DeLuca criteria, the clinician opined that 
the veteran's knee disabilities do not cause him to suffer 
from excessive fatigability or incoordination.  There is no 
medical evidence to show that there is any additional loss of 
motion of either knee due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 20 percent for the left knee 
or more than 10 percent for the right knee.

As the preponderance of the evidence is against the claims 
for increased ratings, the benefit-of-the-doubt doctrine does 
not apply, and the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  The Board notes that 
the RO has already granted entitlement to a total disability 
rating based on individual unemployability (TDIU).  As such, 
the issue of assignment of extra-schedular ratings is 
rendered moot.  


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral spine myopathy is denied.

Entitlement to a rating in excess of 20 percent for 
arthrotomy of the left knee secondary to chondromalacia is 
denied.

Entitlement to a rating in excess of 10 percent for 
postoperative realignment, extension mechanism of the right 
knee is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


